DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record 
Andreiko et al. (US PG PUB 2002/006597) teaches an orthodontic appliance is automatically designed and manufactured from digital lower jaw and tooth shape data of a patient provides for preferably scanning a model of the patient's mouth to produce two or three dimensional images and digitizing contours and selected points. A computer may be programmed to construct archforms and/or to calculate finish positions of the teeth, then to design an appliance to move the teeth to the calculated positions. The appliance may include archwires and brackets. Machine code is generated and appliances are automatically produced that will straighten the teeth of the patient. Custom placement jigs may also be automatically designed and fabricated and are provided with the custom appliance to position the appliance on the patient's teeth.
Lewis (US PG PUB 2012/0322019) teaches customized low force orthodontic arch wires include a core wire (102) formed of a shape memory material and a plurality of bracket engagement blocks (104) disposed in spaced apart relationship along the length of the core wire (102). The particular position of each engagement block (104) along the length of the core wire (102), as well as the length and curvature of the core wire (102), are customized for the particular patient on which the arch wire is to be installed. A physical or electronic custom model of the patient's dental arch is obtained. The customized arch wire is then fabricated according to the specifications determined by reference to the custom model of the patient's teeth. 
Kuo et al. (US PG PUB 2007/0141527) teaches providing dynamically generated orthodontic profile and associated treatment information including receiving an orthodontic condition and one or more related treatment goal options, retrieving a predetermined set of parameters associated with the orthodontic condition and the one or more related treatment goal options, determining a weighted parameter associated with each of the one or more treatment goal options for the orthodontic condition, and generating treatment plan information for the orthodontic condition based on the determined weighted parameter are provided.
Hansen et al. (US PG PUB 2014/0154637) teaches customized archwires that facilitate wire insertion into fixed appliances and sliding mechanics during the course of orthodontic treatment. These archwires are harmonized with lingual appliances by modifying the archwire shape to alleviate the adverse effects of bends and archwire length discrepancy while maintaining the overall archwire shape. This in turn can be accomplished by selecting one or more segments of an archwire shape from a library, strategically adjusting arch length, performing morphing or smoothing operations on a wire configuration intended for final occlusion, and combinations thereof.
Besselink et al. (US Patent 6,428,634) teaches a method of processing a Ni--Ti--Nb based alloy which contains from about 4 to about 14 atomic percent Nb and in which the ratio of atomic percent Ni to atomic percent Ti is from about 3.8 to 1.2, comprising working the alloy sufficient to impart a textured structure to the alloy, at a temperature below the recrystallisation temperature of the alloy. Preferably, the alloy is worked at least 10%, by a technique such as rolling or drawing, or another technique which produces a similar crystal structure. The alloy has increased stiffness compared with Ni--Ti binary alloys with superelastic properties.

With regard to claim 1, the closest prior arts of record, Andreiko, Lewis, Kuo, Hansen, and Besselink do not fully disclose or suggest, among the other limitations, the additional required limitation of “wherein the material properties of the archwire comprise the height of the martensitic and austenitic transformation curves, determining an adjusted stiffness of a first section of the orthodontic archwire based on the height of the martensitic and austenitic transformation curves”.  These additional features in combination with all the other features required in the claimed invention, and in views of applicant's remarks (i.e. on pg.5-7, submitted on 7/24/2020), are neither taught nor suggested fully by the prior art(s) of record.
With regard to claims 2-14, 17-20, the claims are depending directly or indirectly from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Tues and Thurs 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194